Citation Nr: 1722317	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine with stenosis (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 13 to October 7, 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2014, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript of which has been associated with the claims file.

In November 2014, the Board issued a decision denying a disability rating in excess of 20 percent for the service-connected back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a December 2015 Order, the Court, pursuant to a joint motion for partial remand (JMPR), vacated the Board's November 2014 decision in part and remanded the matter for further action consistent with the JMPR.

In June 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.  


FINDINGS OF FACT

1. The Veteran's service-connected back disability is manifested by forward flexion of the thoracolumbar spine in excess of 30 degrees; no ankylosis (favorable or unfavorable) of the thoracolumbar spine is present, nor does the Veteran experience incapacitating episodes of intervertebral disc syndrome requiring physician-prescribed bedrest.

2. The most probative evidence of record establishes it is medically impossible to determine any additional limitation of motion associated with flare-ups without resorting to mere speculation because there is insufficient evidence of record to make such a determination.

CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for the service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As it pertains to the claim herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

In particular, in a May 2010 Statement in Support of Claim the Veteran requested the VA obtain copies of treatment records from the "Lyster VA Clinic" in Fort Rucker, Alabama.  Pursuant to this request, the VA attempted to secure these treatment records.  In February 2012, the VA submitted a letter to the Lyster Army Health Clinic requesting all available records.  A subsequent February 2012 letter from Lyster Army Health Clinic indicated all such records had been retired to the National Personnel Records Center (NPRC).  See February 2012 Letter from Department of the Army.  As a result, the VA sent a letter to the NPRC in March 2012 requesting the same.  In April 2012, the VA received a negative response from NPRC.  See April 2012 NPRC Response Letter.  

Subsequently, the VA sent a letter to the Veteran in October 2012 notifying her VA has been unable to obtain the Lyster Army Health Clinic treatment records, and asking her to submit any treatment records she may have in her possession.  However, she did not submit any such treatment records.  In October 2012, the VA made a formal finding of unavailability of the treatment records from the Lyster Army Health Clinic, which documented all efforts undertaken and concluded further attempts would be futile based on the these facts.  See October 2012 VA Memorandum of Formal Finding of Unavailability.

II. Analysis

The Veteran contends that she is entitled to an increased disability rating in excess of 20 percent for her service-connected back disability.  See June 2008 Statement in Support of Claim; February 2014 Hearing Transcript.  More specifically, she claims that her back disability has worsened to the point where she experiences incapacitating episodes for at least four weeks during a 12 month period.  See October 2008 Notice of Disagreement (NOD).  

At the outset, the Board notes the applicable Diagnostic Code (DC) is DC 5243.  See 38 C.F.R. § 4.27 (disability evaluations are governed by the criteria set forth in the VA's Schedule for Rating Disabilities, wherein separate DCs identify the various disabilities).  DC 5243 may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016).  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, DC 5243, Note (6).  As there is no evidence of record establishing incapacitating episodes requiring bed rest and treatment as prescribed by a physician, but there is evidence demonstrating compensable limitation of motion, the General Rating Formula for Diseases and Injuries of the Spine is more advantageous to the Veteran.  Id., DC 5243, Note (1).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 60 degrees but not 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not 40 degrees; the combined range of motion (ROM) of the thoracolumbar spine is greater than 120 degrees but not 235 degrees; the combined ROM of the cervical spine is greater than 170 degrees but not 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a.  

A 20 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not 30 degrees; the combined ROM of the thoracolumbar spine is not greater than 120 degrees; the combined ROM of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is warranted if there is unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  

In terms of the rating criteria delineated in the General Rating Formula for Diseases and Injuries of the Spine, the Board is unable to accord the Veteran's lay statements any probative weight because she is not competent to render a medical diagnosis or opinion on such complex issues as range of motion (ROM) testing, the presence of ankylosis, changes in spinal contour, etc.  See 38 C.F.R. § 4.71a; see also Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the most probative evidence of record are the February 2012, April 2014 and August 2016 VA Examination Reports.  However, the Board acknowledges that she is competent to provide lay evidence bearing on her observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The probative value of her lay statements as they concern the other disability rating factors specified in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 will be discussed below.

In furtherance of this claim, the Veteran has been afforded four VA examinations; in July 2008, February 2012, April 2014, and August 2016.  As noted above, she appealed the Board's November 2014 decision denying a disability rating in excess of 20 percent for the service-connected back disability.  Pursuant to the JMPR, the Court vacated the Board's November 2014 decision in part and remanded it back for further action.  See December 2015 JMPR (the Veteran withdrew her appeal of the Board's denial of referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)).  The JMPR was expressly based on the Board's insufficient reasons and bases for relying on the July 2008 and February 2012 VA Examination Reports in addressing the functional impact of flare-ups, if any.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that an examination lacks sufficient detail to determine a disability rating, if the examiner fails to address functional loss during flare-ups; unless, the Board can articulate why such action was not necessary); 
38 C.F.R. § 4.2 (2016).  

Upon return of the appeal, the Board remanded this matter in June 2016 for another VA examination given the conflict in the evidence of record concerning the actual severity of the Veteran's back disability following the April 2014 examination.  See June 2016 Board Decision.  Pursuant to the Board's June 2016 remand directives, she was afforded a VA examination in August 2016.  See August 2016 VA Examination Report; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  Subsequently, a February 2017 VA Addendum Opinion supplemented the August 2016 VA Examination Report.

At this point, the Board acknowledges the July 2008 VA Examination Report is inadequate because it did not appropriately address the functional impact of flare-ups, if any.  See Mitchell, supra.  However, the February 2017 VA Addendum Opinion adequately addresses the flare-ups reported by the Veteran at the July 2008 VA Examination.  As such, any inadequacies of the July 2008 VA Examination Report are remedied.

Similarly, the Board finds any inadequacies of the February 2012 VA Examination Report in terms of addressing the flare-ups reported by the Veteran is also remedied by the February 2017 VA Addendum Opinion.  Thus, in terms of adequate VA examinations, the Board has before it the July 2008, February 2012, April 2014 and August 2016 VA Examination Reports as well as the February 2017 VA Addendum Opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); see also Mitchell, supra.  

In weighing the probity of these VA examinations, the Board will first discuss the April 2014 VA examination.  During the April 2014 VA examination, the Veteran reported experiencing low back pain "all the time."  See April 2014 VA Examination Report.  Nevertheless, she denied having any flare-ups.  

Upon examination, the VA examiner determined the Veteran did not have any localized tenderness or pain to palpation for joints and/or soft tissues, guarding or muscle spasms, or muscle atrophy.  The VA examiner recorded her muscle strength in all aspects scored at 4/5, indicating active movement against some resistance.  The VA examiner also observed that she was able to ambulate without any assistive devices.

In terms of the Veteran's ROM, the VA examiner measured forward flexion of 40 degrees (normal forward flexion is 90 degrees); extension of 0 degrees (normal extension is 30 degrees); lateral flexion to the left of 5 degrees (normal lateral flexion is 30 degrees each side); lateral flexion to the right of 5 degrees; rotation to the left of 5 degrees (normal rotation is 30 degrees each side); and rotation to the right of 5 degrees.  Id.; see also 38 C.F.R. § 4.71a, Plate V, ROM of Cervical and Thoracolumbar Spine, Thoracolumbar Spine.  She was unable to complete repetitive use testing stating that it was too painful to do so.  See April 2014 VA Examination Report.  No objective evidence of painful motion was found for any of motions tested.

With respect to these ROM measurements, the VA examiner documented the Veteran's reports of pain were out of proportion to the examination.  For instance, the VA examiner noted she was able to rise and sit without difficulty prior to ROM testing, but during the test her ROM was severely limited.  The VA examiner attributed her limited ROM to poor effort.  Regardless, the VA examiner confirmed she had functional loss and/or impairment of her thoracolumbar spine taking into account her disclosure that she could not lift more than 10 pounds in a given day; walk more than 50 feet at one time; walk a mile or more in a given day, stand and sit for longer than five minutes without alternating her position; nor stand or sit for longer than one hour without alternating her position. 

Notwithstanding the severe limitation of motion exhibited, in light of the April 2014 VA examiner's observation the Veteran demonstrated poor effort and the objective findings of the examination were not consistent with her reports of pain, the Board declines to give this VA Examination Report significant probative weight.  Id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

To be clear, the Board is discounting the probity of the April 2014 VA examination due to the interest, bias, and demeanor shown by the Veteran during the examination, which diminishes the credibility of her lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record); see also May 2014 VA Physical Medicine Rehab Nursing Note (noting the Veteran's report of constant pain, which was burning, sharp, and stinging, and legs giving away; but also documenting ambulation with a steady gait and no appearance of acute distress).  This in turn, clouds the accuracy of the examination's findings.

In contrast, neither the July 2008, February 2012, nor August 2016 VA Examination Reports raise any concerns regarding the accuracy of the examination conducted.  Accordingly, the Board attaches greater probative weight to these VA Examination Reports. 

First, at the July 2008 VA examination, the Veteran described that  she experienced severe chronic pinching type pain in her upper back on a daily basis, which begins in the mornings and continues for hours.  See July 2008 VA Examination Report.  She also had radiating pain in her legs as well as numbness.  As a result, her legs feel like jello, and often buckle.  She further disclosed experiencing flare-ups, which will be discussed separately below.

Upon examination, the VA examiner noted the Veteran demonstrated guarding, tenderness, and pain with motion.  However, the guarding and tenderness were not severe enough to cause an abnormal gait or spinal contour.  Moreover, there was no evidence of muscle spasms, muscle atrophy, or weakness.  In fact, the VA examiner recorded her muscle strength scored a 5/5, indicating normal strength, in aspects. 

The VA examiner documented the Veteran exhibited forward flexion of 55 degrees, with objective evidence of painful motion at 50 degrees; extension of 30 degrees, with objective evidence of painful motion at 20 degrees; lateral flexion to the left of 30 degrees, with objective evidence of painful motion at 25 degrees; lateral flexion to the right of 30 degrees, with objective evidence of painful motion at 25 degrees; rotation to the left of 30 degrees, with objective evidence of painful motion at 25 degrees; and rotation to the right of 30 degrees, with objective evidence of painful motion at 25 degrees.  Upon repetitive use testing, she did not have any additional limitation of motion.

Four years later, at the February 2012 VA examination, the Veteran relayed that her back pain has worsened over time.  See February 2012 VA Examination Report.  She described experiencing a burning pain that shoots up from her lower back all the way to her neck.  As a result of the pain, she stated she does not sleep well.  She reported her back pain increases with activity; sitting for even short periods of time, walking, or any repetitive motion.  When she is active, she claimed that she is prone to tripping and falling.  Due to her back pain, she is unable to do much work around the house, such as cleaning or laundry.  Nonetheless, she stated she was able to attend school.  

With respect to flare-ups, the VA examiner noted the Veteran reported spending several hours each day in bed due to her due to flare-ups.  Based on her description, the VA examiner believed the flare-ups described may more appropriately mark the baseline of the current severity of her back disability.  See February 2017 VA Addendum Opinion (the February 2012 VA examiner rendered the February 2017 Addendum Opinion, noting the Veteran's statement that she spent several hours a day in bed at baseline).  Moreover, assuming she suffered from flare-ups, the VA examiner found her statements regarding the severity of her symptoms were inconsistent with the history she reported.  Id.  For instance, her report that she was attending school at the time of the February 2012 VA examination indicated a degree of functionality higher than what she claimed.  Id.  Thus, the VA examiner concluded it was impossible to determine the true functional impact of her flare-ups, if any.  Id. 

Following the 2012 examination, the VA examiner determined she had forward flexion of 70 degrees, with objective evidence of painful motion at 50 degrees; extension of 20 degrees, with objective evidence of painful motion at 10 degrees; lateral flexion to the left of 15 degrees, with objective evidence of painful motion at 10 degrees; lateral flexion to the right of 15 degrees, with objective evidence of painful motion at 10 degrees; rotation to the left of 20 degrees, with objective evidence of painful motion at 15 degrees; and rotation to the right of 20 degrees, with objective evidence of painful motion at 15 degrees.  See February 2012 VA Examination Report.  Upon repetitive use testing, she exhibited additional limitation of motion with forward flexion of 45 degrees, extension of 10 degrees, left lateral flexion of 20 degrees, right lateral flexion of 20 degrees, left lateral rotation of 25 degrees, and left lateral rotation of 25 degrees.

The VA examiner recorded the Veteran had localized tenderness or pain to palpation for joints and/or soft tissues as well as guarding or muscle spasms severe enough to result in an abnormal spinal contour.  However, the VA examiner found she did not have muscle atrophy, and her muscle strength ranged from a score of 5/5, indicating normal strength, to 4/5, indicating active movement against some resistance.  Furthermore, the VA examiner noted she was able to ambulate without any assistive devices.     

During the August 2016 VA examination, the Veteran reported experiencing shooting pain in the low back that radiates all over the lower back up to the thoracic area.  She described this pain as constant aching.  See August 2016 VA Examination Report.  Additionally, she reported pain and a burning sensation which radiated from her back down to her thighs and into her legs.  In particular, she stated the pain and burning sensation reaches down into her left ankle.  She claimed her legs give out on occasion.  She relayed that her functional impairments prevented her from completing strenuous chores.  However, she denied having any flare-ups.  Id.; see also February 2017 VA Addendum Opinion (the VA examiner found the evidence of record does not support the conclusion she suffers from flare-ups).  The VA examiner observed that she ambulated with a cane to help maintain balance.  See August 2016 VA Examination Report; cf. April 2014 VA Examination Report (noted the Veteran exhibited severely limited ROM upon testing, but was able to ambulate without an assistive device).

Upon examination, the VA examiner documented the Veteran showed forward flexion of 65 degrees; extension of 15 degrees; lateral flexion to the left of 20 degrees; lateral flexion to the right of 20 degrees; rotation to the left of 20 degrees; and rotation to the right of 20 degrees.  For each motion tested, objective evidence of pain was noted.  Id.; see also February 2017 VA Addendum Opinion (the VA examiner clarified the degree of painful motion is equivalent to the point where her ROM stopped for the initial and repetitive use ROM tests).  Following repetitive use testing, the VA examiner concluded there was no additional loss of function, limitation of ROM, pain, weakness, fatigability, or incoordination, which was consistent with her reports.  See August 2016 VA Examination Report.

The VA examiner determined the Veteran had pain on palpation in her low back and upper thoracic areas.  Even so, the VA examiner noted no guarding, muscle spasms, or muscle atrophy.  In fact, her muscle strength score was a 5/5 in all aspects, indicating normal strength.  In addition, the VA examiner concluded there was no evidence of ankylosis of the spine.  Furthermore, while the VA examiner noted she had IVDS, she had no episodes of acute symptoms, which required bed rest and treatment as prescribed by a physician in the past 12 months.

After a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of the currently assigned 20 percent to the service-connected back disability.

Notably, irrespective of probative value, none of the VA examinations establish unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine at any time during the pendency of this claim to award a higher 40 percent disability rating for the back disability.  See February 2008 VA Examination Report; February 2012 VA Examination Report; April 2014 VA Examination Report; August 2016 VA Examination Report; 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.  

Despite the Veteran's disclosure at the August 2016 VA examination that she did not experience any flare-ups, the Board is cognizant of her reports of flare ups at the July 2008 VA examination.  Id.; July 2008 VA Examination Report; see also generally February 2014 Hearing Transcript (the Veteran testified regarding the symptoms of her back disability, but did not disclose any flare-ups).  Thus, the Board examines the relevant evidence to determine whether it is possible to grant a higher percentage evaluation for a distinct period; this concept is known as the "staging" of ratings.  See Fenderson, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

At the July 2008 VA examination, she relayed experiencing severe flare-ups two to three times per week.  See July 2008 VA Examination Report.  She disclosed that each occurrence lasted up to six hours.  However, she did not know what precipitated the flare-ups.  In spite of her condition, she relayed that she was employed full-time.  Of note, even considering the severe pain, she represented her overall functional impairment was moderate in terms of her back disability.  
The Veteran submitted employment records from October 2007 to August 2008 asserting they would substantiate her claims of incapacitating episodes and their impact on her employment.  See generally October 2007 to August 2008 Timecards.  The Board notes there a multiple entries showing she was absent from work.  However, the employment records themselves do not indicate whether the absence was due to sickness.  Rather, it appears she has handwritten notations specifying whether the absences were due to sickness or personal time off.  Even still, she expressly indicates there were only seven absences due to sickness between October 2007 and August 2008.  Thus, her employment records are inconsistent with her statements in her October 2008 Statement in Support of Claim and May 2010 VA Form 9.  See October 2008 Statement in Support of Claim (the Veteran reported incapacitating episodes at least four weeks in a 12 month period); May 2010 VA Form 9 (the Veteran reported approximately seven weeks of incapacitating episodes in a 12 month period).

Neither do the private treatment records reveal flare-ups at the frequency the Veteran reported at the July 2008 VA examination.  Private treatment records associated with the claims file show two emergency room visits due to her back disability in 2008 prior to the July 2008 VA examination.  An April 2008 S.A. Medical Center Emergency Physician Record, reveals she sought medical attention for low back pain radiating down past her right lower extremity.  At that time, the treatment provider noted tenderness in the right lumbar paraspinalis.  However, there is no record of ROM testing.  She was prescribed pain medication, and discharged the same day.  Id. (the Veteran was seen at 7:14 a.m. and care was completed at 7:25 a.m.).  By the time she was discharged, her condition had improved, was stable, and she could ambulate.   

Three months later, a July 2008 S.A. Medical Center Emergency Physician Record indicates the Veteran sought medical care complaining of pain in her upper left back.  She described the pain increased with regular breathing and movement.  Of significance, the treatment provider noted she appeared to be in moderate pain despite demonstrating tenderness.  Again, there is no record of ROM testing.  Once more, she was discharged the same day with prescriptions for various medications for anxiety and pain.  Additionally, she was prescribed treatment for routine care of bumps, bruises, sprains, and strains.  By the time she was discharged, her condition had improved.  

Moreover, between the above two emergency room visits, while a June 2008 VA PC Nursing Screening Note documented the Veteran's complaint of low back pain, no acute distress was noted.  Additionally, a June 2008 S.A. Medical Center Emergency Physician Record found her back was normal and non-tender upon examination.

Taking into account the July 2008 VA Examination Report, and the aforementioned private treatment records, the February 2017 VA examiner opined it was medically impossible to determine any additional limitation of motion associated with flare-ups without resorting to mere speculation because there was insufficient evidence to make such a determination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell, supra.

Given the Board's above-detailed concern regarding the credibility of the Veteran's lay statements, further inconsistencies between her lay statements and the other evidence of record, and insufficient evidence demonstrating functional impairment during flare-ups, the Board finds the flare-ups reported in 2008 do not alter the overall impairment picture to justify an increased disability rating in excess of 20 percent for any period during the pendency of this claim.

Finally, consideration must also be given to increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As it pertains to DCs 5235 through 5243, further consideration would violate the prohibition against pyramiding in 38 C.F.R. § 4.14 (2016) as the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions given the same General Rating Formula for Diseases and Injuries of the Spine is utilized to evaluate these DCs.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Esteban, supra; see also Bethea v. Shinseki, No. 10-0262, 2011 WL 5554901 (Vet. App. November 16, 2011) (holding that multiple diagnoses alone do not entitle a veteran to the assignment of separate disability ratings).  Included among these DCs are DC 5242 for degenerative arthritis of the spine and DC 5238 for spinal stenosis, which are conditions for which the Veteran has been diagnosed.  See August 2016 VA Examination Report (noted the Veteran's diagnoses of degenerative joint disease (of the lumbar spine and foraminal narrowing (stenosis)); see also Greyzck v. West, 12 Vet. App. 288, 291 (1999) (noting that "degenerative joint disease" is synonymous with osteoarthritis and degenerative arthritis); Dorland's Illustrated Medical Dictionary (28th ed.) (1994) at 1576 (defining spinal stenosis as the narrowing of the vertebral canal, nerve root canals, or intervertebral foramina of the lumbar spine caused by encroachment of bone upon the space).

With respect to the documented sensory and nerve related symptoms, the Board notes the Veteran is already service-connected for radiculopathy of the sciatic nerve in the right and left lower extremities, secondary to the back disability; and radiculopathy of the femoral nerve in the right and left lower extremities, secondary to the back disability.  See March 2017 Rating Decision Codesheet.  Aside from the sensory and nerve related symptoms, the evidence of record does not establish the presence of any other symptoms associated with the back disability that warrant an increased evaluations under other potentially applicable DCs.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent for the service-connected back disability.  As such, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  



ORDER

An increased disability rating in excess of 20 percent for the service-connected back disability is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


